EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement on Form S-3 No. 333-182124 of Insmed Incorporated, and Registration Statements on Form S-8 Nos. 333-39200, 333-39198, 333-87878, 333-129479, 333-139744, and 333-175532 of Insmed Incorporated; of our reports dated March 18, 2013, with respect to the consolidated financial statements of Insmed Incorporated and the effectiveness of internal control over financial reporting of Insmed Incorporated included in this Annual Report (Form 10-K) of Insmed Incorporated for the year ended December 31, 2012. /s/ Ernst & Young LLP MetroPark, New Jersey March 18, 2013
